Citation Nr: 9921777	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a tumor in 
the jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to November 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held before a hearing officer at the 
RO in April 1995, and the hearing officer's decision was 
entered in December 1995.  The appeal was last before the 
Board in December 1997, at which time it was remanded for 
further development.  Following completion of the requested 
development, the RO, in a Supplemental Statement of the Case 
mailed to the veteran in October 1998, continued to deny the 
benefit sought on appeal.

Thereafter, the appeal was returned to the Board.



FINDING OF FACT

A tumor in the jaw, for which excision was accomplished in 
February 1987, was first shown during peacetime service.



CONCLUSION OF LAW

Residuals of a tumor in the jaw were incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

The veteran asserts that he had no problem involving his left 
mandible when he entered service.  Rather, he contends that a 
growth in his left mandible, which was surgically excised 
along with the removal of two teeth in service, was wholly of 
service onset.  In this regard, service medical records 
reflect that in early 1987 the veteran was found to have an 
"expansile mass in" his left mandibular body.  The 
differential diagnoses, following examination, included a 
tumor, variously assessed, which was surgically excised, 
along with the extraction of two teeth, in February 1987.  On 
pertinent pathological analysis, the excised tumor was 
determined to be benign.  As a result of the foregoing 
surgery, the veteran was noted to have a malocclusion related 
to developmental defect as well as a posterior defect in his 
left mandible, in response to which he underwent 
reconstructive jaw surgery, which included a bone graft to 
the left mandibular body, in October 1987.  The bone graft 
ultimately failed and was removed in December 1987.  
Thereafter, the veteran received dental implants.

Subsequent to service, when the veteran was most recently 
examined by VA, in November 1996, the dental implants of his 
left posterior mandible were noted to be "clean and 
stable".  The examination diagnosis implicated postoperative 
resection of tumor of the left mandible with subsequent bone 
graft and implant placement.  The VA examiner was of the 
opinion that the foregoing inservice procedures had left the 
veteran with disability which "affect[ed]" his everyday 
activities, though he was free of any "[a]ncillary" problem 
per se.  

In considering the veteran's claim for service connection for 
residuals of a tumor in the jaw, the Board is aware, as was 
observed above, that he asserts that he had no problem 
involving his left mandible when he entered service.  The 
Board is further cognizant that, for purposes of 38 U.S.C.A. 
§ 1131 (set forth above), a claimant is presumed, in 
accordance with the provisions of 38 U.S.C.A. § 1137, to have 
entered service free of any defect or disorder which was not 
noted in conjunction with such person's service entrance 
examination.  Although the veteran was presumably examined in 
conjunction with his entrance (in July 1986) into service, 
any report that may have been prepared with respect to such 
examination does not appear to be of record.  In any event, 
the Board notes that, as to any conditions not noted at the 
time of such entrance examination, there must be "clear and 
unmistakable evidence" that the non-noted condition actually 
existed prior to a veteran's acceptance into service.  
38 U.S.C.A. § 1111.  In this regard, the report pertaining to 
the veteran's apparently initial presentation prior to 
undergoing the February 1987 tumor excision reflects that he 
"had been aware of [a] slowly expanding bone in the 
area....for over ten years...."  Further, the VA examiner in 
November 1996 was of the view, owing to the size of the 
growth removed in the February 1987 surgery, that it 
therefore likely (i.e., "evidence for pathology existing 
prior to active duty is present") preexisted the veteran's 
entrance into service.  However, while the Board fully 
acknowledges that each of the foregoing items of evidence is 
wholly tenable that the veteran's tumor may in fact have been 
present when he entered service, neither item, in the Board's 
opinion, can be said to be of such integrity as to satisfy 
the above-cited 'clear and unmistakable' evidentiary standard 
with reference to whether a given condition initially noted 
in service was actually present prior to a claimant's 
entrance therein.  Given such consideration, then, and since 
it is beyond dispute that the tumor that led to the veteran's 
several inservice surgical procedures was in fact first shown 
in service, the Board is of the view that present residual 
disablement (which, while apparently minimal, exists to 
whatever extent the veteran's presumably masticatory function 
is 'affect[ed]') related thereto must be deemed to have been 
incurred in service.  Therefore, service connection for 
residuals of a tumor in the jaw is granted.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107.  



ORDER

Service connection for residuals of a tumor in the jaw is 
granted.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

